Citation Nr: 1718493	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-11 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a higher extraschedular evaluation since January 8, 2010 for residuals of mechanical low back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the St Louis, Missouri and Boston, Massachusetts Regional Offices (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned during a March 2013 Travel Board hearing.  A transcript is of record.

In November 2014, the Board denied entitlement to a higher scheduler rating since January 8, 2010, and referred the issue of entitlement to an extraschedular rating since January 8, 2010.  In June 2015, the Board dismissed the claim of entitlement to a higher disability rating on an extraschedular basis since January 8, 2010 finding that the Board lacked jurisdiction to address that claim.  

The Veteran appealed the June 2015 decision to the United States Court of Appeals for Veterans Claims (Court), and in May 2016 the Court granted a Joint Motion for Remand for compliance with a panel decision issued by the Court in October 2015 in Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In July 2016, the Board remanded the issue of entitlement to an extraschedular rating to the Director of the Compensation Service for an adequate statement of the reasons or bases for whether an extraschedular rating should be assigned for residuals of a mechanical low back strain since January 8, 2010, pursuant to 38 C.F.R. § 3.321(b).  In December 2016, the Director granted an additional 10 percent extraschedular rating based on low back pain. 

A supplemental statement of the case was issued in December of 2016 along with an updated rating decision that reflected the Veteran's 10 percent increase for mechanical low back strain, on an extra-scheduler basis. 

The May 2016 Joint Motion for Remand did not vacate the Board's November 2014 decision which denied entitlement to an increased schedular rating for the Veteran's mechanical low back strain.  As such, the November 2014 Board decision is final.  38 U.S.C.A. § 7104 (West 2014).  The only Board decision which was vacated was the June 2015 decision which dismissed the claim regarding entitlement to an extraschedular rating.  As such the question before the Board is strictly limited to addressing whether an extraschedular rating in excess of 10 percent since January 8, 2010 is in order.  


FINDINGS OF FACT

1.  Since January 8, 2010, the Veteran's symptoms due to mechanical low back pain have been adequately considered by the rating criteria for his service connected disabilities. 

2.  The Veteran is currently in receipt of a total disability evaluation based on individual unemployability due to service connected disorders that is based primarily on his low back pain and its interference with his employment.  


CONCLUSION OF LAW

Entitlement to a higher extraschedular evaluation for residuals of a mechanical low back strain, is not warranted at any time since January 8, 2010.   38 C.F.R. § 3.321 (b)(1) (2015); Thun v. Peake, 22 Vet. App. 111, 115 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Applicable legal standard

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-scheduler evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular scheduler standards.  38 C.F.R. § 3.321(b)

If raised by the claimant or reasonably raised by the record the Board must consider whether the Veteran's disability represents an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").

Where the statute and regulation provide "a judicially manageable standard limiting the Secretary's discretion, the Board must review the Secretary's decision to [e]nsure that it was made within the statutory or regulatory confines."  Kuppamala v. McDonald, 27 Vet. App. 447, 454 (2015).  

Knowing the facts and the law that the Director relied on, the Board may then dutifully review whether the Director's decision was in accordance with the evidence of record and the requirements of § 3.321(b).  Id. at 456. 

Because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case.  Id. at 443.

Once the Director has conducted his review all three elements of Thun v. Peake, 22 Vet.App. 111 (2008), are reviewable by the Board.  Id. at 457.  

A total disability due to individual unemployability rating claim is a matter separate from the adjudication of his scheduler or extraschedular rating claims.  Even if a total disability due to individual unemployability rating is awarded, the veteran is still entitled to fair adjudication of those other claims.  Colayong v. West, 12 Vet. App. 524, 527 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45 (2016).  

It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  

Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  

It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Analysis 

The Veteran's mechanical low back strain is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237 and was found to be 20 percent disabling on a schedular basis.  As noted, the November 2014 Board decision held that entitlement to a higher schedular evaluation was not in order, and that decision is final.  38 U.S.C.A. § 7104.  Hence, the only issue remaining is entitlement to an extraschedular evaluation for residuals of a mechanical low back strain since January 8, 2010. 

As also noted, in December 2016, the Director of Compensation granted an additional 10 percent rating on an extraschedular basis for the appellant's mechanical low back strain due to pain. 

The record shows that during the course of the appellant's claim regarding this disorder he was granted entitlement to service connection for residuals of a sacroiliac injury with muscle atrophy, and for sciatica of each lower extremity.  Those benefits were assigned effective November 25, 2005.  Neither the effective date of those awards nor the ratings assigned for those disorders were appealed by the Veteran.  Hence, the Board has no jurisdiction to review them.  38 U.S.C.A. §§ 7104, 7105.  

In a February 2014 rating decision the Veteran was granted entitlement to a total disability due to individual unemployability effective March 1, 2007.  Once again the effective date of that award was not appealed by the Veteran.  Hence, the Board has no jurisdiction to review that rating decision.  Id.
 
A review of the record dated since January 8, 2010 reveals that in February 2013, a patient treatment record from North Quabbin Chiropractic care noted that the Veteran complained on chronic low back pain 

At a March 2013 hearing the Veteran testified that his back and pelvis injuries were connected by a single event.  He also complained of back pain which also caused pelvic area and lower extremity pain.  He also testified that it was right before his back surgery that he could no longer work anymore and it was due to the constant pain associated with sitting and being a machine operator. 

In July 2013 a VA treatment note reports complaints of sharp stabbing pain with a persistent low grade backache and stiffness, and periods of lower extremity numbness and weakness. 

At a December 2013 VA examination the Veteran denied flare-ups impacting the thoracolumbar function.  Physical examination demonstrated flexion to 80 degrees; extension, right and left lateral flexion, and right and left lateral rotation to 30 degrees or greater even after three repetitions; and pain at the end points.  The Veteran did not demonstrate additional limitation of thoracolumbar motion after repetitive use testing.  There was no evidence of spinal ankylosis and the Veteran was not found to suffer from an intervertebral disc syndrome or incapacitating episodes manifested by physician prescribed bed rest.  

The December 2013 VA examiner noted that the Veteran had functional loss including incoordination, pain on movement, and awkward leftward bending.  In addition, muscle strength testing was normal on the right but 4/5 on the left.  Further, the examiner noted that muscle atrophy was present with visible lack of tissue at the left lateral buttock region.  The examiner noted that the Veteran's left leg had less propulsion, and that it began by swinging outwards rather than forwards, such that he favored that leg during ambulation and needed a cane for stabilization.

The Veteran's representative argues that an extraschedular rating is in order due to his low back pain and snapping in the appellant's left hip.  The representative also argued that pain on motion during the examination, an increased loss of motion with stiffness and guarding, as well as back spasms supported a finding that the disorder presented such an exceptional or unusual disability picture.  

Following a de novo review of all the evidence of record the Board finds that the Veteran's symptoms are adequately compensated by his currently assigned schedular rating and that his mechanical low back strain is not entitled to extraschedular compensation.  Although the specific limitations experienced by the Veteran in his daily life may not be mentioned in the rating criteria, that fact alone does not render the schedular criteria impractical for evaluating this disability.  By regulation, the schedular ratings are assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the disability.  38 C.F.R. § 4.1.  Their basis is the ability to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  

The objective data upon which the schedular evaluations are based serve as markers of disability at different levels of severity in terms of the ability to function under the ordinary conditions of daily life and employment without specifically describing how that disability may manifest in everyday life.  Therefore, the rating criteria are not inadequate solely because they do not mention a particular symptom, clinical finding, example of functional impairment, or manner of coping with the disability, when they are generally devoid of any such description whatsoever.  

In this case, the evidence preponderates against finding that the pathology, symptoms and functional limitations associated with the Veteran's mechanical low back strain are not contemplated by the rating criteria given that the rating criteria are assumed to capture a wide range of disabling manifestations.  38 C.F.R. § 4.1.  The evidence does not show symptoms or disabling manifestations of the Veteran's lumbosacral spine disability different from, or more severe than what is contemplated by the schedular criteria such as to render their application impractical.  Given this finding, the Board now concludes that the first step of the Thun inquiry is not satisfied.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321 (b).  Because the first step is not satisfied, the Board should not have referred the evaluation of the Veteran's lumbar spine disability for extraschedular consideration in the first place.  See Id.  Still, since that action is final, the only thing left for the Board to review is the determination of the Director of Compensation.  

The Director found that the Veteran experienced lower back pain and pain from his back was interfering with his ability to work.  The schedular provisions of 38 C.F.R. § 4.71a indicate that diseases rated under Diagnostic Codes 5235 to 5243 are to be rated by application of the general rating formula for diseases or injuries of the spine.  Significantly, the general rating formula for rating back disorders specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  38 C.F.R. § 4.71a.  

From the plain language of 38 C.F.R. § 4.71a, and the general rating criteria for rating back disorders, is clear that the Veteran's complaints of back pain are contemplated in the assigned rating for a mechanical low back strain as a matter of law.  Hence, it follows that additional compensation was not in order on an extraschedular basis because unlike a symptom not contemplated by the schedule pain is specifically contemplated.  As the schedule implies there is nothing exceptional or unusual about pain related to a back disorder.  Any symptom previously associated with his back disorder that was not contemplated by the general rating schedule is now contemplated by the subsequent disability ratings for his sacroiliac injury and sciatica of the lower extremities.  Moreover, the Veteran's inability to work due to the combined impact of all back disorders is addressed by the grant of a total disability evaluation based on individual unemployability due to service connected disorders.  As such, the impact of any interference with his ability to work is addressed.  Hence, entitlement to a higher rating on an extraschedular basis for a mechanical low back strain is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a higher extraschedular evaluation for residuals of mechanical low back strain, is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


